                                              Case 3:20-cv-09333-AGT Document 5 Filed 02/05/21 Page 1 of 3




                                   1
                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     UGANDA KNAPPS,                                    Case No. 20-cv-09333-AGT
                                                         Plaintiff.
                                   8
                                                                                           SCREENING ORDER
                                                  v.
                                   9
                                                                                           Re: ECF Nos. 1, 4
                                  10     EPISCOPAL COMMUNITY SERVICES
                                         (THE SANCTUARY),
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Uganda Knapps, representing himself, brings this action against Episcopal Community

                                  14   Services (“ECS”) for alleged employment discrimination pursuant to Title VII of the Civil Rights

                                  15   Act of 1964. Having granted Knapps’ application to proceed in forma pauperis, ECF No. 4, the

                                  16   Court now screens his complaint, pursuant to 28 U.S.C. § 1915(e)(2), and concludes that it is

                                  17   deficient for the reasons stated below. The Clerk of the Court is accordingly instructed not to

                                  18   issue summons or to serve Knapps’ complaint on ECS. If Knapps fails to file a satisfactory

                                  19   amendment, the undersigned will recommend that a district judge dismiss his case.

                                  20     I.     COMPLAINT ALLEGATIONS

                                  21            Utilizing this District’s form complaint for employment discrimination, Knapps alleges

                                  22   that on January 31, 2020 and February 2, 2020, while he was working swing shifts at ECS, a male

                                  23   co-worker “touched [Knapps] on [the] butt” as he walked by. ECF No. 1 at 2. When Knapps later

                                  24   told human resources about both incidents, he claims that he was accused of lying and “call[ed] a

                                  25   homophobe,” which “cause[d him] to have a negative reaction by [] not wanting to work for ECS

                                  26   anymore.” Id. Knapps checks the box in his form complaint indicating that ECS discriminated

                                  27   against him based on his religion, and he also alleges that ECS “violated the Psychological

                                  28   Contract that [he] had with the organization” and that ECS’ “[l]ack of training management staff is
                                                 Case 3:20-cv-09333-AGT Document 5 Filed 02/05/21 Page 2 of 3




                                   1   the reason for the Respondeat Superior!” Id. Knapps’ complaint does not establish what his

                                   2   religion is or whether he still works at ECS.

                                   3       II.     LEGAL STANDARD

                                   4               Federal courts are required to screen and dismiss in forma pauperis complaints that fail to

                                   5   state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). The standard of

                                   6   review under § 1915(e)(2)(B)(ii) mirrors that of Federal Rule of Civil Procedure 12(b)(6).

                                   7   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). Thus, the complaint must include a

                                   8   “short and plain statement,” Fed. R. Civ. P. 8(a)(2), and “sufficient factual matter, accepted as

                                   9   true, ‘to state a claim to relief that is plausible on its face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  10   (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007)). Because Knapps is pro se,

                                  11   the Court construes his pleadings liberally and affords him the benefit of any doubt. Hebbe v.

                                  12   Pliler, 627 F.3d 338, 342 (9th Cir. 2010). The Court is not, however, required to accept as true
Northern District of California
 United States District Court




                                  13   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.

                                  14   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

                                  15   III.        DISCUSSION

                                  16               Even affording Knapps the benefit of the doubt, his complaint does not allege sufficient

                                  17   facts from which it can be plausibly inferred that ECS discriminated against him in violation of

                                  18   Title VII. To state a claim for employment discrimination under Title VII, a plaintiff must allege

                                  19   that (1) he is a member of a protected class,1 (2) he was performing his job in a satisfactory

                                  20   manner, (3) he experienced an adverse employment action, and (4) that he was treated differently

                                  21   than similarly situated persons outside his protected class. Cornwell v. Electra Cent. Credit

                                  22   Union, 439 F.3d 1018, 1028 (9th Cir. 2006). Here, Knapps checked the box in his form complaint

                                  23   indicating that he experienced religious discrimination, but he includes no factual allegations that

                                  24   plausibly reflect discriminatory motive or otherwise suggest that ECS took any adverse action

                                  25   against him because of his religion. As noted, the complaint does not identify Knapps’ religion,

                                  26   nor does it allege any facts about his job performance or treatment different from that of other

                                  27
                                       1
                                  28    Title VII protects individuals against discrimination on the basis of race, color, religion, sex, or
                                       national origin. 42 U.S.C. § 2000e-2.
                                                                                        2
                                             Case 3:20-cv-09333-AGT Document 5 Filed 02/05/21 Page 3 of 3




                                   1   ECS employees. In order to state a Title VII claim that is suitable to proceed, Knapps must allege

                                   2   non-conclusory facts supporting the above elements of a claim.

                                   3   IV.     CONCLUSION

                                   4           Because Knapps has failed to allege a plausible claim for relief under Title VII, his

                                   5   complaint fails § 1915 review. Knapps may file an amended complaint, by March 12, 2021, to

                                   6   correct the identified deficiencies. If he does not file an amended complaint by that date, or if his

                                   7   amended complaint is still deficient, the undersigned will recommend that a district judge dismiss

                                   8   his case.

                                   9           Knapps is encouraged to visit the Northern District of California’s website, where he can

                                  10   obtain information and resources about appearing pro se. See U.S. District Court, N.D. Cal.,

                                  11   Representing Yourself, https://cand.uscourts.gov/pro-se-litigants/. Knapps is also encouraged to

                                  12   seek free assistance from the Northern District’s Legal Help Center. He can make an appointment
Northern District of California
 United States District Court




                                  13   by calling (415) 792-8982.

                                  14           IT IS SO ORDERED.

                                  15   Dated: February 5, 2021

                                  16                                                    __________ ___________________________
                                                                                        ALEX G. TSE
                                  17                                                    United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
